Case 2:19-cv-00467-JDW Document 12-5 Filed 05/28/19 Page 1 of 11




            EXHIBIT D
                Case 2:19-cv-00467-JDW Document 12-5 Filed 05/28/19 Page 2 of 11




Attachments:        BURGESS -- S&M FEE AGREEMENT (JAMES).docx; BURGESS -- S&M FEE AGREEMENT (KAY
                    SHARON).docx; BURGESS -- S&M REFERRAL LETTER (9.11.14).docx




From: Sheridan, Thomas W. <tsheridan@sheridanandmurray.com>
Sent: Thursday, September 11, 2014 5:24 PM
To: Randell (Randy) C. Roberts <randy@robertslawfirm.com>
Subject: FW: Burgess

Randy,
As a follow‐up to our discussion yesterday, attached please find my firm's standard fee agreement for Mr. and Mrs.
Burgess. Please let me know if you have any questions or concerns regarding any language in the proposed fee
agreements. Also, I have attached a letter to you acknowledging your referral of these matters to me and my firm and
our commitment to pay you a 40% referral fee.
If the fee agreements are satisfactory to you, I would appreciate it if you would have the clients execute them and
return them to me so that we can expeditiously undertake their representation.
Again, I would like to thank you for your consideration of me in my firm to handle these important matters.
Please call me or email me with any questions or concerns.
Sincerely, Tom




Thomas W. Sheridan                                                       Sheridan & Murray, LLC
Trial Attorney                               Mailing Address: 424 South Bethlehem Pike, Third Floor
                                                                        Fort Washington, PA 19034

                                                 Philadelphia Office: 1845 Walnut Street, 21st Floor
                                                                            Philadelphia, PA 19103

tsheridan@sheridanandmurray.com                                                 tel: (215) 977-9500
http://www.sheridanandmurray.com                                               fax: (215) 977-9800




                                                          1
                                                                                           ROBERTS_000009
                  Case 2:19-cv-00467-JDW Document 12-5 Filed 05/28/19 Page 3 of 11




Thomas W. Sheridan
Direct Email: tsheridan@sheridanandmurray.com

Admitted to PA & NJ Bars



                                                    September 11, 2014

      Randell C. Roberts, Esquire
      Roberts & Roberts
      118 West Fourth Street
      Tyler, TX 75701

                 RE:        Referral: James Richard Burgess
                            Referral: Kay Sharon Burgess, Wife
                            160 VZ CR 2724
                            Mabank, TX 75147

      Dear Randy:

                I am writing to acknowledge acceptance of your referral to our firm of Mr. and Mrs. Burgess. This
      letter will also confirm that our firm will pay you a referral fee in the amount of forty percent (40%) of the gross
      attorney's fee recovered by Sheridan & Murray for its representation of both Mr. and Mrs. Burgess.

              I sincerely appreciate the confidence you have demonstrated in me and my firm by referring us these
      matters. Please feel free to contact me at any time for an update. I would also appreciate it if you would
      send me the contents of your file and confirm the amount of costs expended by your firm to date on this
      matter.

                 Should you have any questions or wish to discuss this further, please do not hesitate to contact me.

                                                                    Sincerely,

                                                                    Thomas W. Sheridan
                                                                    THOMAS W. SHERIDAN
      TWS/kds




                                                                                                 ROBERTS_000010
        Case 2:19-cv-00467-JDW Document 12-5 Filed 05/28/19 Page 4 of 11
                                    SHERIDAN & MURRAY, LLC
              424 South Bethlehem Pike, Third Floor, Fort Washington, Pennsylvania 19034
                    (215) 977-9500 * Fax (215) 977-9800 * Toll Free (877) 699-7800


                          STANDARD ENGAGEMENT AGREEMENT
                                       and
                                POWER OF ATTORNEY


This is an attorney-client engagement agreement (the “Agreement”) by and between SHERIDAN &
MURRAY, LLC (the “Attorneys”) and JAMES RICHARD BURGESS (the “Client”).


1. Scope and Purpose of Engagement

   1.1. Purpose of Engagement: The Client hereby retains the Attorneys to negotiate a settlement
        or to institute in the Client’s name any legal proceedings or actions that in the Attorneys’
        judgment are necessary in connection with injuries and damages sustained by the Client
        on December 14, 2012 (the “Claim”), against any person, firm, corporation, or entity who
        may be responsible for the Claim.

   1.2. Limited Scope of Representation: This Agreement applies to all proceedings relating to the
        Claim up to and including verdict or decision at trial or arbitration. If, in the discretion of the
        Attorneys, post-trial proceedings, including appeals, are warranted, they will not be covered
        by this Agreement and a new fee agreement will be required by the Attorneys. It is
        expressly agreed and understood that the Attorneys will NOT be obligated to file any appeal
        from arbitration or trial relating to the Claim unless and until the Attorneys, at their sole
        discretion, determine that such an appeal is appropriate. This Agreement does not obligate
        the Attorneys to represent the Client in resolving any “Claims for Reimbursement,” as
        that term is defined in Paragraph 2.7 below.

   1.3. No Estate Administration: If an estate is/was raised by, or at the request of, the Attorneys,
        it will be/was done for the sole purpose of pursuing the Claim. Under this Agreement, the
        Attorneys are pursuing damages for the Claim and they are not providing legal advice or
        service with regard to anything else involving the estate. The Attorneys are not experts in
        estate administration and the Client should seek competent estate counsel to assist with
        the filings required by the county Surrogate, the preparation of estate tax returns, and the
        many other estate administration tasks.

   1.4. No Tax Advice: The Attorneys are not tax lawyers and they are not qualified to render
        advice regarding the tax implications of any cash award, settlement, or judgment. It is
        recommended that the Client retain either a tax attorney or a certified public accountant
        following any monetary recovery.

2. Terms of Engagement

   2.1. Duty to Not Discuss the Claim: The Client will not settle, adjust, or discuss the Claim (or
        any proceedings arising from it) with other people without the Attorneys’ knowledge and
        consent.

   2.2. Duty to Cooperate: The Client will fully cooperate with the Attorneys in the prosecution of
        the Claim. This includes, but is not limited to, being available for legal proceedings and



                                  Engagement Agreement Page 1 of 4
                                                                                   ROBERTS_000011
        Case 2:19-cv-00467-JDW Document 12-5 Filed 05/28/19 Page 5 of 11



        consultations with the Attorneys, and keeping the Attorneys informed as to the Client’s
        mailing address, phone number, and current medical status.

   2.3. Warranty of Honesty: The Client warrants that the information supplied during the course
        of this engagement is/will be true and accurate and has not been/will not be obtained
        through fraud or illegal activities.

   2.4. Power of Attorney: The Client hereby gives the Attorneys a power of attorney to execute all
        documents connected with the Claim, including pleadings, contracts, commercial papers,
        settlement agreements, compromises and releases, verifications, dismissals, orders,
        settlement checks, and all other documents that the Client could properly execute in
        connection with a lawsuit.

   2.5. Potential Methods of Resolving the Claim: The Attorneys may investigate or pursue
        numerous methods to resolve the Claim including settlement discussions, arbitration,
        mediation, and trial.

   2.6. Structured Settlement: As one possible settlement option, the Attorneys may explore the
        possibility of a structured settlement through the use of deferred periodic payments. If the
        Claim is settled through such structure, the Attorneys’ fee and costs may be paid directly
        to the Attorneys from the insurance company, either in one lump sum payment at
        settlement, or, at the sole option of the Attorneys and/or insurance company, deferred into
        future payments. However, in any event, the Attorneys’ fee will be calculated in the
        percentage as set forth in Paragraph 3.2 based upon the cost of the structured settlement
        or present value of it in accordance with applicable law.

   2.7. Medical Bills, Liens, Subrogation, and Rights of Reimbursement: The Client is responsible
        for all medical bills, liens, rights of subrogation, and rights of reimbursement (collectively
        “Claims for Reimbursement”) asserted against the Client by any creditor that is not a party
        to the Claim.

   2.8. Unpredictable Results: Legal matters are unpredictable and full of risk and hazard.
        Because results in legal matters can never be guaranteed, neither this Agreement nor any
        conversation between the Attorneys and the Client constitutes a representation, warranty,
        or guarantee of results.

   2.9. Termination of Engagement by Attorneys: The Attorneys may terminate work on the Claim
        at any stage upon prior notice to the Client, even after suit is filed. The Attorneys may
        terminate work after a trial or an arbitration hearing and are not obligated to pursue this
        matter on appeal of any adverse verdict or decision from a trial or arbitration hearing.

   2.10. Time Period Necessary for Resolving the Claim: Legal matters are procedurally
         complicated and they normally take, at a minimum, several years to resolve.

   2.11. File Retention: The Attorneys retain their files for five (5) years after the matter is concluded
         and no notice will be given of its destruction. Naturally, other arrangements with respect to
         the Client’s file can be made upon request.

3. Payment of Legal Fees and Costs

   3.1. Contingency Agreement: If no recovery is obtained on the Claim, the Attorneys will make
        no charge for their time, costs, or services.


                                  Engagement Agreement Page 2 of 4
                                                                                  ROBERTS_000012
        Case 2:19-cv-00467-JDW Document 12-5 Filed 05/28/19 Page 6 of 11




   3.2. Attorneys’ Fee: The Client will pay the Attorneys a fee for services rendered from the total
        amount recovered, before payment of expenses as set forth in Paragraph 3.4, from any
        source on account of the Claim on the following basis:

                         40% of the gross sum realized from any source.

        All medical expenses shall be paid from the balance remaining after payment of the “Law
        Firm’s” fees. I understand that my attorneys are not personally responsible to pay my
        medical bills.

   3.3. Additional Fee for Resolving Claims for Reimbursement: If the Attorneys, in their sole
        discretion, decide to represent the Client in resolving any Claims for Reimbursement, the
        Attorneys will be entitled to an additional fee in the amount of thirty-three and one-third
        percent (33⅓%) of any reduction in the amount of the Claim(s) for Reimbursement. The
        legal services provided for in this Paragraph 3.3 are additional to the legal services being
        provided in connection with the Claim.

   3.4. Reimbursement of Costs: The Client will reimburse all costs incurred by the Attorneys in
        pursuit of the Claim out of the settlement or verdict amount, after deduction of attorneys’
        fees. Costs include, but are not limited to, photocopies, fax charges, postage, notaries,
        long-distance telephone charges, mileage for attorneys and staff, investigation charges,
        photographs, court costs, Lexis research charges, medical records costs, police reports,
        deposition costs, expert fees, witness fees, stenographer costs, and video depositions fees.

   3.5. Reimbursement of Costs and Expenses After Retaining New Counsel: If the Attorneys’
        representation of the Client terminates for any reason and the Client retains new counsel,
        the Attorneys will be entitled to full reimbursement of costs, disbursements, and expenses
        within thirty (30) days of when new counsel is retained. The Attorneys will be entitled to a
        file retaining lien until either the Client or new counsel fully reimburses them for all costs,
        disbursements, and expenses. Either the Client or new counsel will pay all costs of making
        a duplicate file to be transferred to new counsel.

   3.6. Payment of Attorneys’ Fees and Costs After Termination of Engagement: If the Attorneys’
        representation of the Client terminates for any reason, and the Client then recovers money
        in connection with the Claim, the Client will reimburse the Attorneys for all costs in
        accordance with Paragraph 3.4 and will pay the Attorneys their full fee pursuant to the
        schedule set forth in Paragraph 3.2. The Attorneys will be entitled to an attorneys’ charging
        lien against any proceeds resulting from the Claim.

   3.7. Referral Fees: If the Client was referred to the Attorneys by another lawyer, the Attorneys
        may divide their fee with the referring lawyer. This will not change the amount of money
        the Client receives from any settlement, award, or verdict reached on the Claim. The Client
        hereby agrees to any appropriate fee sharing.


4. Review and Receipt of Engagement Agreement

   4.1. Review of Agreement: I have carefully read and I understand this Engagement Agreement
        and Power of Attorney, I have had a full and complete opportunity to ask the Attorneys, or
        any other lawyer of my choice, any questions about this Agreement, and I am proceeding
        in retaining the Attorneys fully aware of all obligations.


                                 Engagement Agreement Page 3 of 4
                                                                                ROBERTS_000013
        Case 2:19-cv-00467-JDW Document 12-5 Filed 05/28/19 Page 7 of 11




  4.2. Receipt of Duplicate Copy: I acknowledge receipt of a duplicate copy of this Agreement at
       the time of signing.


NAME:                                                   JAMES RICHARD BURGESS
            (SIGNATURE)                                                (PRINT)


ADDRESS:    160 VZ CR 2724, Mabank, Texas 75147


TELEPHONE NUMBER:                                       DATED:




                              Engagement Agreement Page 4 of 4
                                                                           ROBERTS_000014
        Case 2:19-cv-00467-JDW Document 12-5 Filed 05/28/19 Page 8 of 11
                                   SHERIDAN & MURRAY, LLC
             424 South Bethlehem Pike, Third Floor, Fort Washington, Pennsylvania 19034
                   (215) 977-9500 * Fax (215) 977-9800 * Toll Free (877) 699-7800


                         STANDARD ENGAGEMENT AGREEMENT
                                      and
                               POWER OF ATTORNEY


This is an attorney-client engagement agreement (the “Agreement”) by and between SHERIDAN
& MURRAY, LLC (the “Attorneys”) and KAY SHARON BURGESS (the “Client”).


1. Scope and Purpose of Engagement

   1.1. Purpose of Engagement: The Client hereby retains the Attorneys to negotiate a
        settlement or to institute in the Client’s name any legal proceedings or actions that in the
        Attorneys’ judgment are necessary in connection with damages for any and all claims
        arising as a result of injuries sustained by her Husband, JAMES RICHARD BURGESS,
        on December 14, 2012 (the “Claim”), against any person, firm, corporation, or entity who
        may be responsible for the Claim.

   1.2. Limited Scope of Representation: This Agreement applies to all proceedings relating to
        the Claim up to and including verdict or decision at trial or arbitration. If, in the discretion
        of the Attorneys, post-trial proceedings, including appeals, are warranted, they will not be
        covered by this Agreement and a new fee agreement will be required by the Attorneys. It
        is expressly agreed and understood that the Attorneys will NOT be obligated to file any
        appeal from arbitration or trial relating to the Claim unless and until the Attorneys, at their
        sole discretion, determine that such an appeal is appropriate. This Agreement does not
        obligate the Attorneys to represent the Client in resolving any “Claims for
        Reimbursement,” as that term is defined in Paragraph 2.7 below.

   1.3. No Estate Administration: If an estate is/was raised by, or at the request of, the Attorneys,
        it will be/was done for the sole purpose of pursuing the Claim. Under this Agreement, the
        Attorneys are pursuing damages for the Claim and they are not providing legal advice or
        service with regard to anything else involving the estate. The Attorneys are not experts in
        estate administration and the Client should seek competent estate counsel to assist with
        the filings required by the county Surrogate, the preparation of estate tax returns, and the
        many other estate administration tasks.

   1.4. No Tax Advice: The Attorneys are not tax lawyers and they are not qualified to render
        advice regarding the tax implications of any cash award, settlement, or judgment. It is
        recommended that the Client retain either a tax attorney or a certified public accountant
        following any monetary recovery.

2. Terms of Engagement

   2.1. Duty to Not Discuss the Claim: The Client will not settle, adjust, or discuss the Claim (or
        any proceedings arising from it) with other people without the Attorneys’ knowledge and
        consent.

   2.2. Duty to Cooperate: The Client will fully cooperate with the Attorneys in the prosecution of
        the Claim. This includes, but is not limited to, being available for legal proceedings and


                                 Engagement Agreement Page 1 of 4
                                                                                 ROBERTS_000015
        Case 2:19-cv-00467-JDW Document 12-5 Filed 05/28/19 Page 9 of 11



        consultations with the Attorneys, and keeping the Attorneys informed as to the Client’s
        mailing address, phone number, and current medical status.

   2.3. Warranty of Honesty: The Client warrants that the information supplied during the course
        of this engagement is/will be true and accurate and has not been/will not be obtained
        through fraud or illegal activities.

   2.4. Power of Attorney: The Client hereby gives the Attorneys a power of attorney to execute
        all documents connected with the Claim, including pleadings, contracts, commercial
        papers, settlement agreements, compromises and releases, verifications, dismissals,
        orders, settlement checks, and all other documents that the Client could properly execute
        in connection with a lawsuit.

   2.5. Potential Methods of Resolving the Claim: The Attorneys may investigate or pursue
        numerous methods to resolve the Claim including settlement discussions, arbitration,
        mediation, and trial.

   2.6. Structured Settlement: As one possible settlement option, the Attorneys may explore the
        possibility of a structured settlement through the use of deferred periodic payments. If the
        Claim is settled through such structure, the Attorneys’ fee and costs may be paid directly
        to the Attorneys from the insurance company, either in one lump sum payment at
        settlement, or, at the sole option of the Attorneys and/or insurance company, deferred into
        future payments. However, in any event, the Attorneys’ fee will be calculated in the
        percentage as set forth in Paragraph 3.2 based upon the cost of the structured settlement
        or present value of it in accordance with applicable law.

   2.7. Medical Bills, Liens, Subrogation, and Rights of Reimbursement: The Client is responsible
        for all medical bills, liens, rights of subrogation, and rights of reimbursement (collectively
        “Claims for Reimbursement”) asserted against the Client by any creditor that is not a
        party to the Claim.

   2.8. Unpredictable Results: Legal matters are unpredictable and full of risk and hazard.
        Because results in legal matters can never be guaranteed, neither this Agreement nor
        any conversation between the Attorneys and the Client constitutes a representation,
        warranty, or guarantee of results.

   2.9. Termination of Engagement by Attorneys: The Attorneys may terminate work on the
        Claim at any stage upon prior notice to the Client, even after suit is filed. The Attorneys
        may terminate work after a trial or an arbitration hearing and are not obligated to pursue
        this matter on appeal of any adverse verdict or decision from a trial or arbitration hearing.

   2.10. Time Period Necessary for Resolving the Claim: Legal matters are procedurally
         complicated and they normally take, at a minimum, several years to resolve.

   2.11. File Retention: The Attorneys retain their files for five (5) years after the matter is
         concluded and no notice will be given of its destruction. Naturally, other arrangements
         with respect to the Client’s file can be made upon request.

3. Payment of Legal Fees and Costs

   3.1. Contingency Agreement: If no recovery is obtained on the Claim, the Attorneys will make
        no charge for their time, costs, or services.


                                 Engagement Agreement Page 2 of 4
                                                                               ROBERTS_000016
       Case 2:19-cv-00467-JDW Document 12-5 Filed 05/28/19 Page 10 of 11




   3.2. Attorneys’ Fee: The Client will pay the Attorneys a fee for services rendered from the total
        amount recovered, before payment of expenses as set forth in Paragraph 3.4, from any
        source on account of the Claim on the following basis:

                         40% of the gross sum realized from any source.

        All medical expenses shall be paid from the balance remaining after payment of the “Law
        Firm’s” fees. I understand that my attorneys are not personally responsible to pay my
        medical bills.

   3.3. Additional Fee for Resolving Claims for Reimbursement: If the Attorneys, in their sole
        discretion, decide to represent the Client in resolving any Claims for Reimbursement, the
        Attorneys will be entitled to an additional fee in the amount of thirty-three and one-third
        percent (33⅓%) of any reduction in the amount of the Claim(s) for Reimbursement. The
        legal services provided for in this Paragraph 3.3 are additional to the legal services being
        provided in connection with the Claim.

   3.4. Reimbursement of Costs: The Client will reimburse all costs incurred by the Attorneys in
        pursuit of the Claim out of the settlement or verdict amount, after deduction of attorneys’
        fees. Costs include, but are not limited to, photocopies, fax charges, postage, notaries,
        long-distance telephone charges, mileage for attorneys and staff, investigation charges,
        photographs, court costs, Lexis research charges, medical records costs, police reports,
        deposition costs, expert fees, witness fees, stenographer costs, and video depositions
        fees.

   3.5. Reimbursement of Costs and Expenses After Retaining New Counsel: If the Attorneys’
        representation of the Client terminates for any reason and the Client retains new counsel,
        the Attorneys will be entitled to full reimbursement of costs, disbursements, and expenses
        within thirty (30) days of when new counsel is retained. The Attorneys will be entitled to a
        file retaining lien until either the Client or new counsel fully reimburses them for all costs,
        disbursements, and expenses. Either the Client or new counsel will pay all costs of
        making a duplicate file to be transferred to new counsel.

   3.6. Payment of Attorneys’ Fees and Costs After Termination of Engagement: If the Attorneys’
        representation of the Client terminates for any reason, and the Client then recovers
        money in connection with the Claim, the Client will reimburse the Attorneys for all costs in
        accordance with Paragraph 3.4 and will pay the Attorneys their full fee pursuant to the
        schedule set forth in Paragraph 3.2. The Attorneys will be entitled to an attorneys’
        charging lien against any proceeds resulting from the Claim.

   3.7. Referral Fees: If the Client was referred to the Attorneys by another lawyer, the Attorneys
        may divide their fee with the referring lawyer. This will not change the amount of money
        the Client receives from any settlement, award, or verdict reached on the Claim. The
        Client hereby agrees to any appropriate fee sharing.


4. Review and Receipt of Engagement Agreement

   4.1. Review of Agreement: I have carefully read and I understand this Engagement
        Agreement and Power of Attorney, I have had a full and complete opportunity to ask the



                                 Engagement Agreement Page 3 of 4
                                                                                ROBERTS_000017
        Case 2:19-cv-00467-JDW Document 12-5 Filed 05/28/19 Page 11 of 11



        Attorneys, or any other lawyer of my choice, any questions about this Agreement, and I
        am proceeding in retaining the Attorneys fully aware of all obligations.

  4.2. Receipt of Duplicate Copy: I acknowledge receipt of a duplicate copy of this Agreement at
       the time of signing.


NAME:                                                   KAY SHARON BURGESS
             (SIGNATURE)                                               (PRINT)


ADDRESS:     160 VZ CR 2724, Mabank, Texas 75147


TELEPHONE NUMBER:                                       DATED:




                              Engagement Agreement Page 4 of 4
                                                                           ROBERTS_000018
